Title: From George Washington to Samuel Huntington, 26 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Quarters New Windsor February 26th 81
                        
                        I had the honor of receiving last night, your Excellency’s two letters of the 20th instant, one of them in
                            Congress, with their inclosures.
                        The situation of the Southern states is alarming—the more so, as the measure of providing a regular and
                            permanent force was by my last advices, still unattempted, where the danger was most pressing and immediate. Unless all
                            the states in good earnest enter upon this plan, we have little to expect but their successive subjugation. Particular
                            successes obtained against all the chances of war have had too much influence to the prejudice of general and substantial
                            principles.
                        In obedience to the orders of Congress I have imparted their wish to His Excellency the Count De Rochambeau,
                            informing him that the proposal was made on the presumption of a naval superiority. But as this superiority has ceased by
                            the safe return of the America a sixty four, which was missing and supposed to be dismasted, and by a detachment of one
                            vessel of the line and two or three frigates into Chesapeak bay, it will of course be out of the power of our allies to
                            transport the whole or any part of the troops to the succour of the Southern states. Besides this obstacle the present
                            instructions and expectations of the French General and naval commander are opposed to an immediate change of position.
                        The order for the Pensylvania line to march to the Southward interferes with the conditional arrangements of
                            the next campaign, but in the present exigency of accumulating danger in that quarter, I am intirely of opinion that those
                            troops ought to be detached.
                        On the first notice of the storm and its ill-effects, I intimated to the French General the possibility and
                            importance of improving the opportunity in an attempt upon Arnold. When I received a more distinct account of the damage
                            sustained by the British fleet (which was a long time coming to me) I immediately put in motion as large a part of my
                            small force as I could with any prudence spare to proceed under the command of the Marquis Dela Fayette to the head of
                            Elk; and made, without delay, a proposal for a cooperation in Chesapeak-bay, with the whole of the fleet of our allies and
                            a part of their land force. Before my proposition arrived, in consequence of an application to him, through the Chevalier
                            De la Luzerne, Mr Des touches had sent the force I have already mentioned to Chesapeak bay. This Separation and the return
                            of the America prevented the execution of my plan; but the Marquis Dela Fayette still continues his march to attempt
                            whatever circumstances will permit.
                        It is probable Congress before this reaches them will have heard of the arrival of the ships in the bay, but
                            if they should have met with any delay, I need not observe how necessary it will be to conceal our expectations, as the
                            only chance of success to a merely maritime operation depends on surprise.
                        I take the liberty to suggest that the American frigates in the Delaware may perhaps at this juncture be
                            usefully employed in Chesapeak or Cape-fear. The latter may be preferable but secrecy and dispatch will be essential. I
                            have the honor to be with perfect respect and esteem Yr Excellency’s Most Obedient & Most humble servant
                        
                            Go: Washington
                        
                        
                            P.S. I was duly honored with your favour of the 14th and immediately communicated the agreeable
                                intelligence of his son’s arrival to The Count De Rochambeau.
                            The copy of the letter from General Greene to Baron Steuben, which as appears from the manner of Governor
                                Jeffersons speaking of it to be an interesting one, is not among Your Excellency’s dispatches. I should be happy to be
                                favoured with a sight of it—as I have no letter from General Greene since that containing an account of Morgans
                                affair. 
                            I have just received the letter since writing the above.
                        
                    